OPINION DEL TRIBUNAL.
Considerando: que si bien en la demanda establecida por L. Planas y Martí se reclaman sólo cuatrocientos dollars, por los conceptos que en la misma se expresan, es lo cierto que basada esa reclamación en la falta de cumplimiento de un contrato de venta de cuatrocientos sacos de harina, cuya cuantía excede visiblemente de los cuatrocientos dollars, que *106es el máximum de que pueden conocer en lo civil los Jueces Municipales, esa reclamación no puede ventilarse en un juicio verbal, sino que debe ser resuelta en un juicio oral y público, para cuyo conocimiento sólo son competentes los Tribunales de Distrito.
Vistos los Artícuos 26 y 47 de la Orden General, No. 118, de 15 de Agosto de 1899; 82 y 83 y la regla 3a. del 488 de la Ley de Enjuiciamiento Civil, que por analogía es aplicable al caso.
Se declara no baber lugar á la queja establecida por la representación de L. Planas y Martí, contra el Tribunal de Distrito de San Juan, con las costas al promo vente; y devuél-vanse al referido Tribunal de Distrito' las actuaciones que eleyara á este Tribunal Supremo, para que las sustancie y determine, con arreglo á derecho.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández, Pigueras, Sulzbacher y MacLeary.